Citation Nr: 0408067	
Decision Date: 03/29/04    Archive Date: 04/02/04	

DOCKET NO.  02-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for a left elbow 
disorder, to include a scar of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  



REMAND

The veteran in this case seeks service connection for a 
chronic left shoulder disability, as well as for a disorder 
of the left elbow, to include a scar.  In pertinent part, it 
is argued that the disabilities in question are the result of 
an incident in service, at which time the veteran was thrown 
against the bulkhead of a ship.  

In that regard, a review of the veteran's claims folder 
reveals that, in April 2002, he received treatment for what 
was at that time described as left biceps tendinitis.  
However, at present, it is unclear whether the veteran 
continues to suffer from that particular disability.  
Moreover, based upon the evidence of record, it is similarly 
unclear whether the veteran currently experiences a chronic 
left elbow disability, to include a scar of the left elbow.  

The Board notes that during his hearing before the RO, the 
veteran indicated that he underwent surgery at Mercy Hospital 
in Pittsburgh, and then underwent a scar revision in as St. 
Clair Hospital.  The RO attempted to obtain the records from 
St. Clair Hospital, who responded that they have no records 
going back that far.  However, no attempt was made by the RO 
to obtain records from Mercy Hospital.  The Board recognizes 
that during his hearing, the veteran testified that he was 
advised during a telephone call to that hospital that no 
records were available.  However, the veteran indicated that 
he did not personally visit the hospital in an attempt to 
obtain the records.  In that regard, the Board is not 
entirely convinced that a written request to that facility by 
VA would be futile.  See 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should secure the necessary 
release from the veteran, and request 
records from Mercy Hospital.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the claims 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.
 
4. The RO should then review the 
veteran's claims for service connection 
for a left shoulder disability, and for a 
chronic left elbow disorder (to include a 
scar of the left elbow).  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in April 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



